DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Response to Amendment
The amendment under After Final filed on 06/03/2022 is entered.  Applicant amended claim 1 that put all the claims in condition of allowance.    

Allowable Subject Matter
Claims 1-15 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:  Structured fabric (10) for a machine for producing or refining a fibrous web, comprising a substrate (40) and a grid structure (20, 20') applied on the substrate (40), on which the fibrous web is transported, wherein the grid structure (20, 20') comprises a plurality of first elements (24, 24'), all of which are aligned in a first direction, and a plurality of second elements (26, 26'), all of which are aligned in a second direction which differs from the first direction, wherein the first elements (24, 24') penetrate the second elements (26, 26'), forming a grid structure (20, 20'), wherein an underside (30) facing the substrate (40) of the first elements (24, 24') and an underside (32) of the second elements (26, 26') facing the substrate (40) are in a common plane, wherein the plurality of first elements extend continuously across the structured fabric in the first direction and the plurality of second elements extend continuously across the structured fabric in the second direction, and wherein the entire top side, facing away from the substrate, of each first element is not in a common plane with the entire top side, facing away from the substrate, of each second element so as to form a pattern of parallel grooves across the structured fabric.  
Claims 2-15 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on June 3, 2022 have been considered.
In view of the arguments and amendment to the claims, the rejections under 35 U.S.C. 112, second paragraph, set forth previously have been withdrawn. All remaining claimed features have been clearly defined and have support in the specification. Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 over to Jeffrey Herman, et al. (US 20050167062 A1) in view of Juergen Abraham et al. (US 20170183819 A1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748